Name: Regulation (EU) No 756/2014 of the European Central Bank of 8 July 2014 amending Regulation (EU) No 1072/2013 (ECB/2013/34) concerning statistics on interest rates applied by monetary financial institutions (ECB/2014/30)
 Type: Regulation
 Subject Matter: financial institutions and credit;  information technology and data processing;  free movement of capital
 Date Published: nan

 12.7.2014 EN Official Journal of the European Union L 205/14 REGULATION (EU) No 756/2014 OF THE EUROPEAN CENTRAL BANK of 8 July 2014 amending Regulation (EU) No 1072/2013 (ECB/2013/34) concerning statistics on interest rates applied by monetary financial institutions (ECB/2014/30) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 5 thereof, Having regard to Council Regulation (EC) No 2533/98 of 23 November 1998 concerning the collection of statistical information by the European Central Bank (1), and in particular Articles 5(1) and 6(4) thereof, Whereas: (1) Regulation (EU) No 1072/2013 of the European Central Bank (ECB/2013/34) (2) entered into force on 27 November 2013 and will apply to the reporting of monetary financial institution (MFI) interest rate data from 1 January 2015. (2) Regulation (EU) No 1072/2013 (ECB/2013/34) requires the separate reporting of data relating to new business volumes of renegotiated loans and, in parallel, paragraph 4 of Part 13 of Annex II to Guideline ECB/2014/15 (3) also requires the provision of data on the interest rates applicable to renegotiated loans. (3) It is necessary to align the scope of renegotiated loans in Regulation (EU) No 1072/2013 (ECB/2013/34) with Guideline ECB/2014/15, thereby ensuring the appropriate recording of loan renegotiations that occur within the reporting period during which the loan was granted as well as the accurate reporting of new business volumes of renegotiated loans in the case of loans that are not yet fully drawn, i.e. loans taken out in tranches, HAS ADOPTED THIS REGULATION: Article 1 Amendment In Section VI of Part 2 of Annex I to Regulation (EU) No 1072/2013 (ECB/2013/34), point 22 is replaced by the following: 22. For the separate reporting of new business volumes of renegotiated loans to households and non-financial corporations in MFI interest rate statistics renegotiated loans comprise all new business loans, other than revolving loans and overdrafts and credit card debt, which have been granted but not yet repaid at the time they are renegotiated. Article 2 Final provisions This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Frankfurt am Main, 8 July 2014. For the Governing Council of the ECB The President of the ECB Mario DRAGHI (1) OJ L 318, 27.11.1998, p. 8. (2) Regulation (EU) No 1072/2013 of the European Central Bank of 24 September 2013 concerning statistics on interest rates applied by monetary financial institutions (ECB/2013/34) (OJ L 297, 7.11.2013, p. 51). (3) Guideline ECB/2014/15 of 4 April 2014 on monetary and financial statistics (adopted on 4 April 2014 and available on the ECB's website at www.ecb.europa.eu). Not yet published in the Official Journal.